1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES,                                   Case No. 1:18-CR-00078-LJO-SKO
11                      Plaintiff,                    ORDER REQUIRING RESPONSE FROM
                                                      FRESNO COUNTY JAIL REGARDING
12          v.                                        MEDICAL CARE FOR DAVID JAHVE NIN
13   DAVID JAHVE NIN,
14                      Defendant.
15
            Defendant David Jahve Nin is currently a pre-trial detainee in the custody of Fresno
16
     County Jail. Because he is not receiving sufficient medical care, the Court requires a response
17
     from the Fresno County Jail as described in this order.
18
            Defendant Nin suffers from serious ailments including HIV. He has also had a kidney
19
     transplant. He requires a cocktail of prescription medications as treatment for his illnesses. The
20
     cocktail is very specific and must be consistently and continually provided.
21
            Mr. Nin was ordered detained on July 9, 2018. He claims that Fresno County Jail has not
22
     properly provided him his medications. At times, the Jail has said it does not have certain
23
     medications or does not provide them as a matter of policy. At times, the Jail has said that it has
24
     run out of certain medications. Defendant Nin also alleges that medical professionals associated
25
     with the Jail told him that his treatment would not be adjusted until his health diminished.
26
     Defendant Nin now contends that his HIV levels are “off the charts” and he is in serious risk of
27
     further illness and even death.
28
                                                     1
1           Accordingly, the Court requires a response from Fresno County Jail regarding efforts

2    made to ensure that Defendant Nin receives proper medical care. The Court has set a further

3    status conference to address this issue on Wednesday, October 10, 2018, at 2:00 pm. Fresno

4    County Jail may respond by having a knowledgeable representative personally appear at that

5    status conference. Alternatively, Fresno County Jail may file a response including a statement

6    under oath by a knowledgeable medical representative no later than noon, October 9, 2018.

7           The Clerk of Court is directed to serve a copy of this order on the Fresno County Sheriff’s

8    Office and the Fresno County Jail Supervisor/Inmate Coordinator.

9
     IT IS SO ORDERED.
10

11      Dated:    October 2, 2018                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
